Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18, 20-26 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see Remarks, filed 12/01/21, with respect to double patenting have been fully considered and are persuasive.  The double patenting of 1-18, 20-26 has been withdrawn.
Applicant’s arguments, see Remarks, filed 12/01/21, with respect to 35 U.S.C 103 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims1-15, 17-18, 20-22, 24-26 has been withdrawn. Underlayer of Araki is a magnetic layer and cannot align randomized. Same argument is valid for Isobe. Claims 16, and 23 are rejected for the same reason indicated in office action mailed on 09/15/21. Further search did not result in any refence that can reject claims 1, 2 or 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712